                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


   LEE FINTEL,

                 Plaintiff,

        v.
                                    Civil No. 16-8798 (NLH/KMW)
   MARINA DISTRICT DEVELOPMENT      OPINION
   COMPANY, LLC d/b/a BORGATA
   HOTEL CASINO & SPA, MARINA
   DISTRICT DEVELOPMENT LLC,
   MARINA DISTRICT DEVELOPMENT
   HOLDING COMPANY, LLC, BOYD
   GAMING CORPORATION, MGM
   INTERNATIONAL, LLC, SUSANA
   MAIESE, CHARLEEN RIPLEY,
   DAVID ENG, VINCENT ALFIERI,
   and RICHARD HENDERSON,

                 Defendants.



APPEARANCES:

CAROLINE HOPE MILLER
SAMUEL CORDRAY WILSON
DEREK SMITH LAW GROUP PLLC
1835 MARKET STREET, SUITE 2950
PHILADELPHIA, PA 19103

     Attorney for Plaintiff Lee Fintel.

AMY ELIZABETH RUDLEY
RUSSELL L. LICHTENSTEIN
COOPER, LEVENSON, APRIL, NIEDELMAN & WAGENHEIM, PA
1125 ATLANTIC AVENUE
THIRD FLOOR
ATLANTIC CITY, NJ 08401

     Attorneys for Defendants Marina District Development
Company, LLC d/b/a Borgata Hotel Casino & Spa, Marina District
Development, LLC, Marina District Development Holding Company,
LLC, Boyd Gaming Corporation, MGM International, LLC, Susana
Maiese, Charleen Ripley, David Eng, Vincent Alfieri, and Richard
Henderson.

HILLMAN, District Judge
     This case concerns claims by Plaintiff Lee Fintel against

Defendants for violations of New Jersey employment

discrimination laws.    Presently before the Court is Defendants’

Motion for Summary Judgment and Plaintiff’s opposition.    For the

reasons stated herein, this Court will grant Defendants’ Motion

for Summary Judgment and dismiss this case.

                             BACKGROUND

     This Court takes its facts from the statements of material

facts presented by the parties.    This Court will note

disagreement where relevant.

     Plaintiff Fintel was hired as a dealer at Marina District

Development Company, LLC d/b/a Borgata Hotel Casino & Spa (the

“Borgata”) in Atlantic City, New Jersey in December 2002.

Plaintiff asserts Boyd Gaming Corporation (“Boyd”) was in charge

of the “management of the Borgata and controlled human resource

functions” at the Borgata and MGM International, LLC (“MGM”).

(Pl.’s SOMF ¶ 1.)    Regardless, Plaintiff’s checks were written

by Marina District, LLC.

     During his time as a dealer, Plaintiff was subject to

several instances of discipline and was eventually terminated on

December 23, 2014.    First, in late March 2013, Kelly Gasperini,

                                  2
a fellow dealer at the Borgata, had her husband, another

employee at the Borgata, complain about Plaintiff.    The conduct:

Plaintiff was barking at her on the casino floor.    Plaintiff

admitted to barking on the casino floor, but explained that he

was not barking at Ms. Gasperini, but at another employee.     He

claimed it was an inside joke with the other employee, Yvonne

Iannoco.   Plaintiff was issued a “performance observation” for

this conduct.   (Defs.’ SOMF ¶ 7.)

     Then, in February 2014, Plaintiff pulled a female dealer’s

chair away from her during an active game in the middle of a

hand.   Plaintiff admitted this conduct (it was captured on

surveillance cameras), stated he did not believe it was

distracting, but agreed it could be distracting.    For this

conduct, Plaintiff was issued a written warning on February 20,

2014.

     Next, Plaintiff approached Jenny Dang, a fellow dealer at

the Borgata, at the table where she was scheduled to be working

and offered her candy. 1   Dang told her supervisor at some point

thereafter that Plaintiff was bothering her.    Plaintiff asserts

Dang said this jokingly and that she said “he bothers me, but




1 Plaintiff denies this allegation in his statement of material
facts, but provides no rebuttal to the fact that Plaintiff
committed the act alleged. Instead, Plaintiff just states the
game was not open. It does not appear that Defendants allege it
was open, just that Dang was scheduled to work that game.
                                  3
he’s my friend.”   (Pl.’s SOMF ¶¶ 12-13.)   Plaintiff admits that

he bought candy for women at work, but not men.   He stated: “you

know, girls like candy.   Buying candy for men would seem kind of

weird.”   (Defs.’ SOMF ¶ 14.)   Plaintiff clarifies that there was

never anything more intended by his behavior.   As a result of

this behavior, Plaintiff was suspended on August 30, 2014 and

issued a final written warning on September 3, 2014. 2

     Finally, on December 10, 2014, Ashley Rice – a “Costumed

Beverage Server” at the Borgata – complained to both the

Security Department and her Manager that Plaintiff (1) asked for

a picture of her lips and (2) asked her to visit in prison a

former Borgata employee named Tony.   It is a bit unclear from

the record, but it appears these comments, or similar comments,

were made over the course of multiple conversations.

     Plaintiff admitted that he asked Rice, while they were

talking during a smoke break, for a picture to provide to Tony. 3




2 The Court notes that it does not appear that Dang wanted to get
Plaintiff into trouble. Plaintiff also asserts that Maiese
wrote Dang’s statement and asked Dang to sign it, and that Dang
thought the “statement was inaccurate and that she didn’t
understand [Maiese].” (Pl.’s SOMF ¶ 66.) Plaintiff’s citation
to Dang’s deposition does not state this. The Court will not
consider this assertion.

3 Plaintiff denies this in his statement of material facts. But,
Plaintiff admitted in his deposition that he said “can you just
give me a picture so [Tony] can put it on his wall?” to Rice.
(Defs.’ SOMF ¶ 18.) Thus, Plaintiff’s denial is directly
contradicted by the record.
                                  4
Plaintiff clarifies that he did not ask to take a picture, that

he thought Tony and Rice dated, and that Rice would provide the

picture to Tony herself. 4   Plaintiff further admits that he asked

Rice whether she planned to visit Tony in prison.    He denies

Rice’s statement that he asked her whether she was planning on

having a conjugal visit with Tony.

       In a written statement provided to the Borgata on December

12, 2014, Plaintiff stated Rice “never acted offended or said

what I was saying was inappropriate” and that he “never said

anything off-color or suggestive in nature.”    (Defs.’ SOMF ¶

20.)    He also stated: “[s]ince I almost lost my job last time –

I have went out of my way to be careful . . . .”    (Defs.’ SOMF ¶

20.)    Plaintiff also admitted that he commented on Rice’s

lipstick, calling it an “incredible” and “unusual” shade.

(Defs.’ SOMF ¶ 21.) 5   Plaintiff admitted that asking a co-worker

for a picture to provide to a former employee who was now




4 Again, the Court points out that the comment about the picture
is directly contradicted by Plaintiff’s own statement at his
deposition. (See, supra, n.3.)

5 Plaintiff denies this, pointing out that he did not talk about
Rice’s mouth and that a customer at the table also commented on
her lipstick color. To the extent it is relevant, the Court
notes that discussing the lipstick color on a person’s lips is
technically talking about an aspect of their mouth. Also,
Plaintiff specifically states in the deposition lines cited: “I
talked about her mouth.” (Defs.’ Mot. for Summ. J., Ex. C
159:5.) Inexplicably, this part of the deposition transcript
was cited in Plaintiff’s denial.
                                  5
incarcerated would be a violation of Borgata’s anti-harassment

policy. 6   Not surprisingly, Defendants had policies and

procedures concerning discipline of employees and sexual

harassment of co-workers and customers.    This Court will discuss

those where relevant in the analysis section infra. 7

     Plaintiff also complains about statements that were made to

him during his time at the Borgata.    Plaintiff claims Frank

Reynolds, a floor person at the Borgata, said to him – after

Plaintiff said he was having a bad day – “Oh, my God, when you

get that old, you’re going to have a bad day every day.”

(Defs.’ SOMF ¶ 26.)    Plaintiff did not report Reynolds’ comments

and thought it was friendly. 8   Plaintiff was also subject to age-


6 Once again, Plaintiff denies this, but his denial is without
merit. First, Plaintiff testified that he said to Rice: “Well,
can you just give me a picture so he can put it on his wall?”
(Pl.’s Opp’n Br., Ex. A(5) 158:5-6.) When asked whether this
statement (admittedly, in a hypothetical) would be a violation
of the Borgata’s anti-harassment policy, Plaintiff said: “If put
the way you phrase it, yes.” (Pl.’s Opp’n Br., Ex. A(5) 164:21-
165:8.) At the risk of being redundant, the Court notes the way
Defendants’ counsel phrased the question is exactly the
situation at issue. As with the previous denial, Plaintiff
inexplicably cites this passage in his denial.

7 Plaintiff apparently had another performance issue at the
Borgata. Plaintiff mistakenly allowed a customer to past post a
bet on a game. Plaintiff was given a written warning for that
in August 2013.

8 Plaintiff - in his brief – claims these comments were hurtful.
That is not what Plaintiff testified to in his deposition.
Rather, he testified: “It’s – like most workplace situations,
and everything is exaggerated in a casino environment. People –
everybody has a nickname. Most of them are innocent, some are
                                  6
related comments from an unnamed floor supervisor.     Plaintiff

told this floor supervisor to stop, but otherwise did not report

him to human resources or another higher-level individual.

Finally, an employee named James (with a last name starting with

“Van”) apparently made comments about Plaintiff’s age, but

Plaintiff stated it did not happen often.      Besides asking James

to stop making these comments, Plaintiff did not report him to

human resources or another higher-level individual.

     Plaintiff also specifically cites age-related comments made

by the Individual Defendants 9 in this case.    Plaintiff admits

that Defendants Susana Maiese, Vincent Alfieri, and Charleen

Ripley never made age-related comments.   But, he asserts,

Defendants David Eng and Richard Henderson did.     Defendant Eng

said to Plaintiff - after Plaintiff said that a mid-30s female

customer was pretty – “[w]hat would somebody that looks like

that want with an old man like you.”   (Defs.’ SOMF ¶ 38.)

     Defendant Henderson also made two age-related comments to

Plaintiff.   First, Defendant Henderson stated, as Plaintiff

attempted to boost himself onto a stool: “when you get to be



hurtful. Sometimes people may joke.” (Pl.’s Opp’n Br., Ex.
A(3) 82:20-24.) Reading this quote in context, it does not
appear to this Court that Plaintiff thought Reynolds’ comment
was hurtful. In fact, he testified to just the opposite a few
questions later, as pointed out by Defendants.

9 The “Individual Defendants” are Susana Maiese, Charleen Ripley,
David Eng, Vincent Alfieri, and Richard Henderson.
                                 7
your age, you need a little boost, don’t you?” (Defs.’ SOMF ¶

31.)    Defendant Henderson also stated Plaintiff should consider

quitting smoking, because it was bad for him, especially at his

age.    Plaintiff never complained of comments made by Henderson,

but notes Defendant Alfieri was in the room during the first of

these two remarks attributed to Henderson.

       Plaintiff also alleges two Individual Defendants may have

known about his alleged disability, Chronic Obstructive

Pulmonary Disease (“COPD”), specifically manifesting in

emphysema.    The parties agree that Defendant Ripley knew

Plaintiff had taken a leave of absence because he was dealing

with breathing issues.    Plaintiff alleges Henderson may have

known about his emphysema.    Other than that, Plaintiff admits no

one at the Borgata ever directly remarked to him or implied that

having emphysema would be a liability for the company.

       At some point after the case was filed, Plaintiff hired a

human resources company to contact Defendants concerning a

reference for Plaintiff.    An individual from this company was

apparently able to speak with Defendant Alfieri.    Alfieri gave a

generally positive reference of Plaintiff.    When asked about

Plaintiff’s weaknesses, he said “[h]e’s old,” then laughed,

stated he was kidding because they are the same age, and then

stated he had no weaknesses to list.    (Pl.’s Opp’n Br., Ex. W.)



                                  8
     Plaintiff filed this action against Defendants on November

28, 2016.     He filed an amended complaint on March 3, 2017 and a

second amended complaint on June 2, 2017.       In it, Plaintiff

alleged Defendants violated the New Jersey Law Against

Discrimination (“NJLAD”) on the basis of age, disability, and

retaliation.     Plaintiff also alleges the Individual Defendants

are individually liable under NJLAD on a theory of aiding and

abetting.     Finally, Plaintiff requests punitive damages.

     Defendants answered the second amended complaint on June 9,

2019.     Thereafter, discovery ensued.    On June 8, 2018,

Defendants filed the instant Motion for Summary Judgment.

Plaintiff filed opposition and Defendants replied.       This matter

is therefore ripe for adjudication.

                               ANALYSIS

     A.      Subject Matter Jurisdiction

     This Court has subject matter jurisdiction over this case

pursuant to 28 U.S.C. § 1332.

     B.      Motion for Summary Judgment Standard

     Summary judgment is appropriate where the Court is

satisfied that “‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits if any,’ . . . demonstrate the absence of a genuine

issue of material fact” and that the moving party is entitled to



                                   9
a judgment as a matter of law.   Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986) (citing Fed. R. Civ. P. 56).

     An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving

party’s favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.   Id.   “In considering a motion for summary

judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence ‘is to be believed and

all justifiable inferences are to be drawn in his favor.’”

Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

(citing Anderson, 477 U.S. at 255).

     Initially, the moving party bears the burden of

demonstrating the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying

those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrate the absence

of a genuine issue of material fact.”); see Singletary v. Pa.

Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

                                 10
the initial burden is on the summary judgment movant to show the

absence of a genuine issue of material fact, ‘the burden on the

moving party may be discharged by “showing”—that is, pointing

out to the district court—that there is an absence of evidence

to support the nonmoving party’s case’ when the nonmoving party

bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

at 325)).

     Once the moving party has met this burden, the nonmoving

party must identify, by affidavits or otherwise, specific facts

showing that there is a genuine issue for trial.     Celotex, 477

U.S. at 324.    A “party opposing summary judgment ‘may not rest

upon the mere allegations or denials of the . . . pleading[s].’”

Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).     For

“the non-moving party[] to prevail, [that party] must ‘make a

showing sufficient to establish the existence of [every] element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.’”      Cooper v. Sniezek, 418 F.

App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

Thus, to withstand a properly supported motion for summary

judgment, the nonmoving party must identify specific facts and

affirmative evidence that contradict those offered by the moving

party.    Anderson, 477 U.S. at 257.

     C.     Motion for Summary Judgment



                                 11
     Defendants move for summary judgment on six different

grounds.     First, Defendants argue that Plaintiff has not

established a prima facie case for either his age discrimination

or disability discrimination claims.     Second, Defendants argue

Plaintiff has no evidence to support his retaliation claim.

Third, Defendants argue that even if Plaintiff has established a

prima facie case on any of his NJLAD claims, Plaintiff cannot

overcome Defendants’ legitimate, non-discriminatory reasons for

his termination.     Fourth, Defendants argue Plaintiff has no

evidence to support individual liability for his NJLAD claims.

Fifth, Defendants argue that punitive damages are inappropriate

in this case.     Sixth, Defendants argue Defendant Boyd Gaming

should not be considered Plaintiff’s employer in this case. 10

This Court will address each argument in turn.

       a. Whether Plaintiff Established a Prima Facie Case of
          Age or Disability Discrimination

     First, this Court will address whether Plaintiff has

established a prima facie case for age or disability

discrimination under the NJLAD.    Since Plaintiff does not

provide direct evidence of discrimination, this Court must

analyze his claims under the McDonnell Douglas burden-shifting

framework.    The Court will begin by laying out the requirements



10Based on the Court’s decision infra, the Court finds this
argument moot. This Court will not analyze or decide the merits
of this argument.
                                  12
for a prima facie case of age and disability discrimination.

Then, it will address Defendants’ arguments concerning

Plaintiff’s alleged shortcomings in showing his prima facie case

as to age and disability discrimination.

            i. NJLAD Prima Facie Case – Age Discrimination

     The prima facie case under NJLAD for age discrimination

requires a plaintiff to demonstrate that: “(1) she is a member

of a protected class; (2) she performed her job satisfactorily;

(3) she suffered an adverse employment action; and (4) that the

employer took the adverse action because of the plaintiff’s

age.”   Hopkins v. Kuehne + Nagel Inc., No. 15-7454, 2018 U.S.

Dist. LEXIS 201918, at *24 (D.N.J. Nov. 28, 2018) (citing Farmer

v. Camden City Bd. of Educ., No. 03-685 (JBS), 2005 U.S. Dist.

LEXIS 7339, at *31 (D.N.J. Mar. 28, 2005)).   Defendants do not

dispute that Plaintiff was a member of a protected class based

on his age or that he suffered an adverse employment action.

           ii. Prima Facie Case – Disability Discrimination

     The prima facie case under NJLAD for disability

discrimination requires a plaintiff to demonstrate that: “(1)

plaintiff was handicapped or disabled within the meaning of the

statute; (2) plaintiff was qualified to perform the essential

functions of the position of employment, with or without

accommodation; (3) plaintiff suffered an adverse employment

action because of the handicap or disability; and (4) the

                                13
employer sought another to perform the same work after plaintiff

had been removed from the position.”     Victor v. State, 952 A.2d

493, 501 (N.J. Super. Ct. App. Div. 2008) (citing Leshner v.

McCollister’s Transp. Sys., 113 F. Supp. 2d 689, 692 (D.N.J.

2000); Maher v. N.J. Transit Rail Operations, 593 A.2d 750 (N.J.

1991)).     Defendants here do not dispute that Plaintiff suffered

an adverse employment action.

            iii. Whether Plaintiff Shows the Second Prong of His
                 Prima Facie Case for Age or Disability
                 Discrimination

       Defendants dispute whether Plaintiff was performing his job

satisfactorily and meeting Defendants’ expectations.     Defendants

argument boils down to a very simple point: Plaintiff was

subject to multiple disciplinary actions – actions taken based

on underlying facts he does not dispute – and those disciplinary

problems meant Plaintiff was not satisfactorily performing his

job.    Plaintiff does not dispute this was the case.   Instead,

Plaintiff argues that he had been a dealer for over twenty

years. 11

       A recent case from this district is analogous.   In Guarneri

v. Buckeye Pipe Line Servs. Co., the court was faced with an

NJLAD disability discrimination claim.     205 F. Supp. 3d 606, 614

(D.N.J. 2016).     The court there found that “the determinative



11Defendants, in turn, do not dispute that Plaintiff had the
requisite experience and dealt proficiently.
                                  14
question for this summary judgment motion is whether there is a

genuine dispute of material fact whether Plaintiff was

performing at a level that met the employer’s expectations.”

Id. at 614-15 (citing Gaul v. Lucent Techs. Inc., 134 F.3d 576,

580 (3d Cir. 1998)).    In determining the answer to this

question, the court only looked at “objective job

qualifications” and required the defendants in that matter to

“provide [more than] mere allegations that [the p]laintiff’s

performance was inadequate.”     Id. at 615.   The Court noted the

“performance standard expected of all employees in a similar

position suggests the use of sound, objective criteria.”      Id. at

616 (citing Weldon v. Kraft, Inc., 896 F.2d 793, 799 (3d Cir.

1990)).

     The court found no factual dispute: the plaintiff had not

met his employer’s expectations and could not show his prima

facie case.    Id. at 615.   The court noted four reasons why the

plaintiff had not met his employer’s expectations: (1) failure

to secure new business, (2) insubordination write-ups, (3)

customer complaints, and (4) inappropriate use of a company fuel

card.   Id.   On this basis, the Court found the plaintiff could

not “establish his prima facie case.”     Id. at 616.   By

implication, therefore, Guarneri found it was appropriate to

consider workplace conduct issues at the prima facie stage of



                                  15
the litigation and used this as a basis for finding that the

plaintiff had not shown its prima facie case.

     Other analogous cases find similarly on various types of

discrimination claims.   See, e.g., Kohn v. AT&T Corp., 58 F.

Supp. 2d 393, 408-10 (D.N.J. 1999) (finding a plaintiff had not

stated a prima facie case because the undisputed facts showed

plaintiff “was not performing various job assignments”); Henwood

v. EMC2 Corp., No. 92-1044, 1993 U.S. Dist. LEXIS 12874, at *12-

14 (D.N.J. Sept. 13, 1993) (holding a plaintiff was not

adequately performing his job, in part, because of “attitude”

issues which were uncontroverted).

     But, it appears the New Jersey Supreme Court interprets

this prong of the prima facie case differently than these

federal cases and Defendants in this case.   According to the New

Jersey Supreme Court, for an NJLAD case “[a]ll that is necessary

is that the plaintiff produce evidence showing that she was

actually performing the job prior to the termination.”    Zive v.

Stanley Roberts, Inc., 867 A.2d 1133, 1144 (N.J. 2005).    “[O]nly

the plaintiff’s evidence should be considered.”   Id.   And, “even

if a plaintiff candidly acknowledges, on his own case, that some

performance issues have arisen, so long as he adduces evidence

that he has, in fact, performed in the position up to the time

of termination, the slight burden of the second prong is

satisfied.”   Id.

                                16
        Obviously, under this formulation, the fact that Plaintiff

has been a dealer for twenty years and that he was dealing up

until the time of his termination – excluding his suspension

pending termination – is enough to allow Plaintiff to meet this

“slight burden.”     Thus, on the basis that Plaintiff was not

performing his job up to Defendants’ expectations, this Court

cannot dismiss Plaintiff’s age or disability discrimination

claims.

             iv. Whether Plaintiff Shows the Fourth Prong of His
                 Age Discrimination Prima Facie Case

     Defendants also argue that Plaintiff was not replaced by a

younger individual and thus cannot show the fourth prong of his

prima facie case for age discrimination.     It appears Plaintiff

agrees he was not replaced by a younger individual.     (See Pl.’s

Opp’n Br. 8 (“Plaintiff was not replaced permanently by a

substantially younger employee.”).)    Plaintiff was replaced,

however, by a rotating cast of on-call casual dealers of various

ages.     Defendants argue Plaintiff must show that he was replaced

by a younger individual in order to meet this fourth prong of

the prima facie case for age discrimination.

     Defendants are incorrect.    Instead, what is required is “a

logical basis on which to find that a plaintiff’s termination

was significantly affected by his or her age.”     Arenas v.

L’Oreal U.S. Prods., Inc., 790 F. Supp. 2d 230, 237-38 (D.N.J.


                                  17
2011).   As with the other prongs of a prima facie case, this is

not a heavy burden.    Plaintiff cites to statements made by

various individuals about his age during and after his

employment with Defendants, including those made by some

Individual Defendants.    These statements are enough to meet this

fourth prong. 12

             v. Whether Plaintiff is a Member of a Protected
                Class Based on His Alleged Disability

     Defendants assert Plaintiff’s alleged disability, COPD,

specifically emphysema, does not allow Plaintiff to show he is

“handicapped” or “disabled” as defined in the NJLAD.     Plaintiff

asserts it does.    The Court finds it does.   Plaintiff has

provided a document sufficient to show he may suffer from this

condition.   (Pl.’s Opp’n Br., Ex. V.)   Seeing as the “statutory

definition of ‘handicapped’ . . . is very broad in its scope”

and that conditions such as “spinal and back ailment[s]” and “a

heart attack” were enough to show this first prong of the prima

facie case, this Court finds no reason to dismiss this claim on

this ground.   Clowes v. Terminix Int’l, Inc., 538 A.2d 794, 803-

04 (N.J. 1988).    Plaintiff has thus met the first prong of his

prima facie case for disability discrimination.




12Additionally, the Court finds it more appropriate to consider
whether discrimination on the basis of age motivated Defendants’
decision to terminate Plaintiff in the pretext analysis, not in
the prima facie case.
                                 18
            vi. Whether Plaintiff Was Terminated Because of His
                Disability

       Defendants also assert that, even if Plaintiff’s alleged

disability is cognizable under NJLAD, he does not show that his

termination was in any way connected to his disability.      In

response, Plaintiff merely responds that Defendant Henderson

knew about his condition at the time of Plaintiff’s termination.

The only statement this Court can find on the record is that

Defendant Henderson once stated to Plaintiff that he should quit

smoking.    No reasonable jury could infer from this lone

statement and Henderson’s knowledge of Plaintiff’s condition

that his COPD in any way motivated the decision to terminate

him.    For this reason, the Court will dismiss Plaintiff’s

disability discrimination claim under NJLAD.    However, for the

sake of completeness, the Court will also examine it under a

pretext analysis where it also fails to overcome Defendants’

Motion for Summary Judgment.

         b. Whether Plaintiff Presents Sufficient Evidence of
            Retaliation by Defendants

       Second, this Court will examine whether Plaintiff’s

retaliation claims may survive summary judgment.    Defendants

challenge whether Plaintiff can establish a prima facie case for

retaliation in this case.    Defendants argument appears to boil

down to one specific point: Plaintiff’s so-called complaints




                                 19
were only about discipline he received due to his own harassing

conduct.

      Plaintiff asserts he can show a prima facie case and that a

dispute of material fact exists.       Plaintiff argues that the

discipline he received concerning the Dang incident was

unwarranted and that he felt he was being unfairly targeted.

Moreover, when reviewing his human resources file, Plaintiff

alleges he uncovered write-ups that were never discussed with

him. 13   After discovering these two issues, Plaintiff asserts he

told human resources that he would pursue legal redress if he

was terminated as a result of Dang’s complaint and the

previously unknown file write-ups.      (Pl.’s Opp’n Br. 20.)

      Plaintiff’s citations in this section of his opposition

brief concerning the above facts are solely to an affidavit

attached to his opposition brief.      This affidavit does not cite

any portions of his deposition transcript or any record

evidence.    That means these statements are not properly before

the Court on this motion, but are mere allegations.      Thus, this

Court will disregard them. 14


13Those write-ups, to the extent they exist, were never
presented to the Court.

14Producing evidence in this way is procedurally improper and is
a violation of Local Civil Rule of Procedure 56.1. This not
only prejudices the opposing party, who cannot therefore respond
to these allegations in the proper form, it also burdens the
Court. The Court is not privy to all of the discovery conducted
                                  20
     “To establish a prima facie case of discriminatory

retaliation, plaintiff[] must demonstrate that: (1) [he] engaged

in a protected activity known by the employer; (2) thereafter

[his] employer unlawfully retaliated against [him]; and (3)

[his] participation in the protected activity caused the

retaliation.”   Craig v. Suburban Cablevision, 660 A.2d 505, 508

(N.J. 1995); accord Kachmar v. Sungard Data Sys., 109 F.3d 173,

177 (3d Cir. 1997).

     As it does not appear that Defendants contest either of the

first two prongs, the Court will only examine the third prong.

Defendants are correct that Plaintiff has not met the third

prong here.   First, retaliation can occur only after Plaintiff

participates in a protected activity.   Therefore, by Plaintiff’s




in the case, and therefore cannot accurately determine whether
statements made by a litigant in an affidavit produced after
discovery has closed is actually supported by the record.
Producing evidence in this manner robs the Court of the means to
properly assess the factual record. But the problem goes beyond
orderly procedure. Production of an affidavit in this manner is
also suspect, as it calls to mind the specter of the sham
affidavit. The problems of the sham affidavit stem from the
fact that only after being faced with an argument on summary
judgment does a party finally produce evidence rebutting it.
Although the Third Circuit does not explicitly outlaw this
practice, it does allow a court to disregard any allegations
within an affidavit of this type unless explicitly supported by
the factual record created before summary judgment. Daubert v.
NRA Group, LLC, 861 F.3d 382, 392 (3d Cir. 2017) (“[The court]
may similarly disregard an affidavit ‘entirely unsupported by
the record and directly contrary to [other relevant] testimony .
. . .” (quoting Jiminez v. All Am. Rathskeller, Inc., 503 F.3d
247, 254 (3d Cir. 2007))).
                                21
own theory of retaliation, only events occurring after he had a

conversation with human resources are relevant in this case.

Second, because the factual basis for Plaintiff’s assertion of

targeting is unsupported by the factual record, the Court cannot

consider it. 15   Third, the only other event Plaintiff points to

which occurred after his conversation with human resources

concerned Rice and his termination.    As discussed infra, there

are no inconsistencies with these events that would suggest

discrimination in retaliation for any protected activity engaged

in by Plaintiff.    Thus, Plaintiff is merely left with the fact

that four months elapsed between his protected activity and his

termination.

     Under these circumstances, a period of time of that length

is legally insufficient.    LeBoon v. Lancaster Jewish Cmty. Ctr.

Ass’n, 503 F.3d 217, 233 (3d Cir. 1989) (holding three-month

period between protected activity and adverse employment action

not sufficient to support prima facie case); Young v. Hobart W.

Grp., 897 A.2d 1063, 1073-74 (N.J. Super. Ct. App. Div. 2005)

(holding four-month period between protected activity and

adverse employment action not sufficient to support prima facie

case).   In fact, “[o]nly where the facts of the particular case

are so ‘unusually suggestive of retaliatory motive’ may temporal


15The other assertions concerning Dang, as described infra, do
not show discriminatory animus.
                                  22
proximity, on its own, support an inference of causation.”

Young, 897 A.2d at 1073 (citing Krouse v. Am. Sterilizer Co.,

126 F.3d 494, 503 (3d Cir. 1997)).   Thus, this Court will

dismiss Plaintiff’s retaliation claim.

       c. Whether Plaintiff Overcomes Defendants’ Legitimate,
          Non-Discriminatory Reasons for His Termination

     Third, this Court will address whether Plaintiff presents

sufficient evidence to overcome Defendants’ legitimate, non-

discriminatory reasons for Plaintiff’s termination.   For this

analysis, the Court will assume for the sake of argument that

Plaintiff was able to present a prima facie case for the

discrimination and retaliation claims discussed supra.     If that

were the case, Defendants would be required to present a

legitimate, non-discriminatory reason for Plaintiff’s

termination.

     Under the law,

     [t]he employer satisfies its burden of production by
     introducing evidence which, taken as true, would permit
     the conclusion that there was a nondiscriminatory reason
     for the unfavorable employment decision . . . . The
     employer need not prove that the tendered reason
     actually motivated its behavior, as throughout this
     burden-shifting paradigm the ultimate burden of proving
     intentional discrimination always rests with the
     plaintiff.

Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994)(emphasis in

original)(citations omitted).   Defendants have done so.

Defendants assert Plaintiff violated company policy on multiple



                                23
occasions because of his behavior towards co-workers, leading to

his termination.   This is a legitimate, non-discriminatory

reason supporting Plaintiff’s termination.

     Since Defendants have come forward with a legitimate, non-

discriminatory reason for Plaintiff’s termination, it falls upon

Plaintiff to show why this reason was pretextual.   Generally,

the Third Circuit has held:

     to defeat summary judgment when the defendant answers
     the plaintiff’s prima facie case with legitimate, non-
     discriminatory reasons for its action, the plaintiff
     must point to some evidence, direct or circumstantial,
     from which a factfinder could reasonably either (1)
     disbelieve   the   employer’s   articulated   legitimate
     reasons; or (2) believe that an invidious discriminatory
     reason was more likely than not a motivating or
     determinative cause of the employer’s action.

Fuentes, 32 F.3d at 764.   A plaintiff’s evidence must “allow a

factfinder reasonably to infer that each of the employer’s

proffered non-discriminatory reasons . . . was either a post hoc

fabrication or otherwise did not actually motivate the

employment action (that is, the proffered reason is a pretext).”

Id. (citations omitted).

     Specifically, as to the first prong of Fuentes, the

relevant standard requires Plaintiff to:

     “demonstrate    such    weaknesses,    implausibilities,
     inconsistencies, incoherencies, or contradictions in the
     employer’s proffered legitimate reasons for its action
     that a reasonable factfinder could rationally find them
     ‘unworthy of credence.’” Fuentes, 32 F.3d at 765. In
     simpler terms, he must show, not merely that the
     employer’s proffered reason was wrong, but that it was

                                24
      so plainly wrong that it cannot have been the employer’s
      real reason.

Keller v. Orix Credit All., 130 F.3d 1101, 1109 (3d Cir. 1997)

(emphasis added).   Plaintiff presents eight separate arguments

concerning pretext, most attacking Defendants’ proffered reason

as “unworthy of credence” and the rest implying, through

statements made by various Individual Defendants and other

employees, that Defendants terminated Plaintiff for a

discriminatory reason.   The Court will examine each in turn.

            i. Plaintiff’s Challenges to the Incident Involving
               Ms. Gasperini

      First, Plaintiff confronts the barking incident.   Plaintiff

claims this incident cannot be used to support his termination

for the following reasons:

  •   Ms. Gasperini did not ever ask Plaintiff to stop barking;

  •   Plaintiff testified it was an inside joke, not a comment

      concerning Ms. Gasperini;

  •   Plaintiff testified he did not intend the barking to be

      directed at Ms. Gasperini;

  •   Ms. Gasperini’s complaint revealed “that she believed the

      Plaintiff was colluding with Ms. Iannoco against her”;

  •   Defendants have not provided proof that Ms. Iannoco was

      interviewed or reprimanded for Plaintiff’s barking; and




                                   25
  •   Ms. Gasperini did not thereafter complain about Plaintiff

      again.

(Pl.’s Opp’n Br. 12-13.)

      Whether Plaintiff’s conduct was a violation of policy does

not depend on (1) whether he was directly told to stop by the

person who was offended by it, (2) whether it was an inside

joke, (3) whether Plaintiff did not mean to direct it at

Gasperini, (4) Gasperini’s belief about collusion between

Plaintiff and Iannoco, (5) whether Iannoco was interviewed or

reprimanded, or (6) whether Gasperini ever complained about

Plaintiff again.    Plaintiff has admitted to barking on the

casino floor.    Even if Plaintiff is correct that this was merely

an inside joke, Plaintiff still barked while he was working on

an active casino floor.    That could reasonably be considered a

violation of policy by Defendants.     None of the reasons given by

Plaintiff either show Defendants’ legitimate, non-discriminatory

reason is unworthy of credence or suggest discrimination

motivated Defendants’ decision.

           ii. Plaintiff’s Challenges to the Chair-Pulling
               Incident

      Second, Plaintiff confronts the chair-pulling incident.

Plaintiff does not appear to assert this cannot be used to

support Defendants’ legitimate, non-discriminatory reason for

firing him.    Instead, Plaintiff argues it was “meant as a


                                  26
harmless joke” and it was not a case of sexual harassment.

(Pl.’s Opp’n Br. 13.)   Plaintiff admits “it was an [] issue of

professionalism on the floor” and that “[s]urveillance footage

showed that Plaintiff had pulled the chair out.”   (Pl.’s Opp’n

Br. 13.)   It does not appear that Defendants assert this

unprofessional behavior was actually sexual harassment, and the

Court does not need determine that question.   But, considering

Plaintiff’s admissions, Plaintiff’s arguments here do not

support a finding of pretext because they do not show

Defendants’ legitimate, non-discriminatory reason for firing him

is unworthy of credence or was actually motivated by

discrimination.

           iii. Plaintiff’s Challenges to the Incident Involving
                Dang

     Third, Plaintiff attempts to challenge the veracity of

Dang’s complaint.   Plaintiff asserts only in his brief, not in

his counterstatement of facts, that Dang told him she was forced

to sign her statement and that she would clear up the

“miscommunication” on the Monday after it occurred.    (Pl.’s

Opp’n Br. 13-14.)   The only citation Plaintiff makes here is to

his declaration prepared after discovery had closed.    Since

Plaintiff has provided no record support for these assertions

and the Court has not found any within its possession, the Court




                                27
will not consider these assertions.     Thus, this argument does

not support pretext.

           iv. Plaintiff’s Argument Concerning Defendants’
               Policies

     Fourth, Plaintiff argues Defendants ignored their

progressive discipline policy.   Plaintiff asserts Defendants’

progressive discipline policy restricts Defendants from

considering complaints that are older than twelve months.      The

fact that the Gasperini complaint - which was more than twelve

months old in December 2014 - was considered in Plaintiff’s

eventual termination is, according to Plaintiff, evidence of

pretext.   Defendants assert that Plaintiff has misstated their

policies and that Defendants had authority under either the

progressive discipline or the anti-harassment policy to impose

discipline and eventually terminate Plaintiff.

     To be clear, part of the disciplinary policy states:

     Any disciplinary step or steps may be skipped at the
     discretion of the Vice President of Talent or designee
     after investigation and analysis of the total situation
     and circumstances and for serious offenses termination
     may be the first and only disciplinary step taken.

(Defs.’ Mot. for Summ. J., Ex. M.)     This is echoed in the

progressive discipline policy.   (See Pl.’s Opp’n Br., Ex. S 2

(stating almost word-for-word the above sentence and stating

explicitly that serious offenses may result in termination

without progressive discipline).)     On its face, the policy did



                                 28
not prohibit Defendants from considering the entire

circumstances or from skipping any step of progressive

discipline when imposing discipline.

     It also states: “[i]n most cases, twelve (12) months from

the date a progressive discipline notice is issued, the

discipline will not be given consideration in subsequent

progressive discipline actions.”     (Pl.’s Opp’n Br., Ex. S 2.)

Again, on its face, the progressive discipline policy does not

restrict Defendants from imposing progressive discipline based

on prior discipline that is over twelve months old.     Plaintiff

does not specifically state that any other portion of the policy

was not followed.

     Finally, Defendants’ anti-harassment policy is clear and

would allow for termination after an investigation concludes an

individual has committed a violation.     Plaintiff admits that his

actions concerning Rice violated Defendants’ anti-harassment

policy.   By extension, he therefore admits it was appropriate

for Defendants to discipline him “up to and including

termination.”   (Defs.’ Mot. for Summ. J., Ex. N 7.)    Therefore,

regardless of the progressive discipline policy, Defendants

undoubtedly had the authority to dismiss Plaintiff for his

conduct under the anti-harassment policy.     This Court finds this

argument may not be used to support a finding of pretext because

it is unsupported by the record.

                                29
              v. Plaintiff’s Challenges to Defendants’
                 Fraternization Policy

     Fifth, Plaintiff argues his firing was pretextual because

Defendants “ignore their policies with respect to managers who

date subordinate employees.”    (Pl.’s Opp’n Br 14.)   Plaintiff

asserts both Defendants Eng and Ripley “dated subordinate

employees in violation of the Borgata’s explicit policy

prohibiting that.”    (Pl.’s Opp’n Br. 14.)   Defendants assert

Plaintiff has the policy wrong, citing to the testimony of the

Vice President of Talent, Signe Huff.    Defendants also explain

there is a difference between a consensual relationship and

sexual harassment.

     In support of his argument, Plaintiff cites to a slideshow

which states “[a]ssociates holding the following positions are

prohibited from having intimate physical contact with any

associate of Borgata.”    (Pl.’s Opp’n Br., Ex. I 2 (emphasis in

original).)    The slideshow then lists what appears to the Court

to be supervisory roles.    Defendants do not appear to dispute

the validity of this slideshow.    However, Defendants cite Huff’s

testimony.    According to Huff, consensual relationships between

supervisors and subordinates are common and just require self-

disclosure so that Defendants may keep the supervisor and

subordinate separate.    (Defs.’ Reply Br. 11-12.)




                                  30
     Plaintiff’s argument is therefore factually unsupported and

legally inapposite.    Factually, it appears that Defendants’

slideshow and Huff’s testimony are consistent.    While Defendants

prohibit intimate, physical relationships between supervisors

and subordinates, Defendants do not discipline the employees in

those relationships.    Instead, they require self-disclosure.      As

Plaintiff has not pointed to any record evidence showing

discipline is appropriate for a consensual relationship of this

type, the Court must accept the facts as presented. 16

     Moreover – and independently, Defendants are right: Eng and

Ripley’s conduct is not comparable to Plaintiff’s conduct.      A

difference in treatment here is not evidence of pretext because

the behavior is categorically different.   Plaintiff’s behavior

is admittedly a violation of Defendants’ anti-harassment policy

while Defendant Eng and Ripley’s behavior is not.   Since this

does not show Defendants’ legitimate, non-discriminatory reason

for terminating Plaintiff is unworthy of credence or motivated

by discrimination, this Court cannot find Plaintiff’s argument

here supports a finding of pretext.

            vi. Plaintiff’s Challenges to the Incidents Involving
                Rice




16Even   if Eng and Ripley should have been disciplined, Plaintiff
cannot   point to their treatment to argue his own conduct - which
he has   admitted is violative of Defendants’ anti-harassment
policy   – is not worthy of discipline.
                                 31
     Sixth, Plaintiff challenges some aspects of the incident

concerning Rice.   Plaintiff asserts that Rice did not make her

complaint until she felt Plaintiff had insulted her intelligence

in a separate conversation (in front of customers).      Defendants

assert Rice did not lose her ability to complain about

Plaintiff’s conduct just because she waited.    Plaintiff’s

argument is irrelevant.   Plaintiff has admitted the facts

underlying Rice’s complaint, with the exceptions the Court noted

supra.   Because Plaintiff’s termination was based on those

facts, when Rice reported him is irrelevant to a determination

of pretext.

     Plaintiff also maintains that his comments were in jest,

and that he made his statements on the mistaken belief that Rice

and Tony were “once an item.”    (Pl.’s Opp’n Br. 15.)    As

Defendants point out, whether or not Plaintiff was joking, his

conduct was still a violation of the anti-harassment policy.

Moreover, Plaintiff – as this Court has reiterated multiple

times – has admitted to the conduct in question.    This argument

is also irrelevant.

     Additionally, Plaintiff seems to argue that Rice’s

complaint against him was a “pattern and practice of

discriminating against age.”    (Pl.’s Opp’n Br. 16.)    Plaintiff




                                 32
cites to Rice’s alleged deposition testimony 17 about customers

making a pass at her.   Even though this happened regularly, Rice

only reported one customer who was “an older gentleman.”      (Pl.’s

Opp’n Br. 16.)   Plaintiff asks the Court to infer that because

Rice’s only two complaints of harassment were against older men

that her complaint could have been motivated by discrimination.

     Plaintiff’s argument suffers several factual infirmities.

First, Plaintiff makes the assumption, without support in the

record, that Rice was “hit on” by both young and old patrons.

More importantly, even if that assumption is a reasonable

inference, Plaintiff has cited nothing in the record to show

that those who made the decision in this case knew Rice only

reported Plaintiff because of his age.    A “plaintiff cannot

simply show that the employer’s decision was wrong or mistaken,

since the factual dispute at issue is whether discriminatory

animus motivated the employer, not whether the employer is wise,

shrewd, prudent, or competent.”    Fuentes, 32 F.3d at 765.

Without any assertions that the employer or decisionmaker

terminated Plaintiff knowing the harassment complaint was based




17Although Plaintiff cites to Rice’s deposition, the Court is
not in receipt of any portion of this deposition. The Court
will assume the veracity of these assertions for purposes of
evaluating Plaintiff’s argument.
                                  33
on age, 18 it cannot be said that the employer acted with a

discriminatory animus.

     Third, Plaintiff still fails to attack the factual basis of

the complaint against him.   He has admitted – as this Court has

said time and again – that his conduct was a violation of

Defendants’ anti-harassment policy.   Whatever Rice’s

motivations, Plaintiff has admitted (with the exceptions noted

by the Court) that her statement was true.

     This, and Plaintiff’s other arguments concerning the

incidents with Rice, cannot be used to show Defendants’

legitimate, non-discriminatory reason for terminating Plaintiff

is unworthy of credence or was motivated by discrimination. 19




18This applies equally to the argument made by Plaintiff that
Rice was only reporting his behavior because he had insulted her
intelligence. Plaintiff has provided no evidence that
Defendants had any knowledge of this alleged motivation.

19Plaintiff also mentions that Maiese’s daughter-in-law was a
“Borgata Babe” that worked with Rice. Although the Court notes
this assertion for the sake of completeness, it is unclear what
relation Plaintiff thinks this has on his case. This Court
finds it is irrelevant. Finally, Plaintiff’s criticisms of the
investigation conducted by Defendants into Rice’s complaint are
similarly unavailing. Whether the female dealer Rice relied
upon to determine Plaintiff’s name so she could make her
complaint was ever interviewed by Defendants is inapposite –
Plaintiff admits he made the statements to Rice. What this
unknown female dealer could have added to the investigation is
unclear. Whether Rice was interviewed after she gave her
statement concerning Plaintiff is also irrelevant to the issue
here.
                                34
            vii. Whether Comments Made to Plaintiff During the
                 Course of His Employment Concerning His Age May
                 Provide a Basis for Pretext

     Seventh, Plaintiff alleges that comments were made during

course of his employment by a number of individuals concerning

his age.    First, the Court will address the comments by non-

decisionmakers.    Second, the Court will address the comments of

the alleged decisionmaker.

     Plaintiff discusses comments made by four non-

decisionmakers: (1) Frank Reynolds, a floor person, (2) David

Eng, one of the Individual Defendants, (3) an unidentified floor

supervisor, and a (4) James, who was a part-time supervisor.

Reynolds stated “Oh, my God, when you get that old, you’re going

to have a bad day every day” in response to Plaintiff saying he

was having a bad day.    Eng stated, in response to Plaintiff

remarking that a young female customer was pretty: “what would

somebody that looks like that want with an old man like you.”

The unidentified floor supervisor generally made age-related

comments.    James made age-related comments that Plaintiff

thought were mean-spirited and were an expression of his anger

when he got upset.

     The Court must find any reasonable inference in favor of

Plaintiff, the non-moving party.      And, “discriminatory comments

by nondecisionmakers, or statements temporally remote from the

decision at issue, may properly be used to build a

                                 35
circumstantial case of discrimination.”     Lockhart v.

Westinghouse Credit Corp., 879 F.2d 43, 54 (3d Cir. 1989)

(citations omitted).    But, generally, “[s]tray remarks by non-

decisionmakers or by decisionmakers unrelated to the decision

process are rarely given great weight, particularly if they were

made temporally remote from the date of the decision.”     Ezold v.

Wolf, Block, Schorr & Solis-Cohen, 983 F.2d 509, 545 (3d Cir.

1992).

     The Court will give little weight to those statements made

by an unidentified speaker and James.     Not only were these

comments made by nondecisionmakers, Plaintiff was unable to pin

them to a particular time period.     All Plaintiff has provided

the Court is that the comments were age-related. 20   Based on this

paucity of information, the Court finds that no reasonable juror

could find this evidence supports pretext.     As to the Reynolds

and Eng statements, the Court will follow the holding in Ezold

and not give them great weight in considering pretext.

     Next, the Court considers those statements which were made

by a decisionmaker.    Here, it appears that Plaintiff asserts

Defendant Henderson made the decision to terminate him.     One


20Although the Court makes all reasonable inferences in favor of
Plaintiff, it is difficult to make any reasonable inference
without knowing the content of the statements made. An age-
related comment could be positive, neutral, or negative.
Obviously, a comment positively commenting on Plaintiff’s age
would not show pretext.
                                 36
comment made by Defendant Henderson was that Plaintiff should

quit smoking.    According to Plaintiff’s deposition, he thought

this was an expression of concern.    Another comment by

Henderson, when Alfieri was apparently present, occurred when

Plaintiff was lifting himself onto a stool in the employee break

room.   As he was doing so, Henderson said “when you get to be

your age, you need a little boost, don’t you?”    At the time of

his deposition, Plaintiff stated that he did not find this

statement offensive. 21

     As with the Reynolds and Eng statements, the Court will

follow the holding in Ezold and not give Henderson’s statements

much weight.    Although Henderson is a decisionmaker, there is no

indication when these statements were made or whether they were

close in time to when the decision to terminate Plaintiff was

made.

     Considering these statements together, the Court finds that

there is insufficient evidence from which a jury could find

pretext.   Most of the statements are by non-decisionmakers.   The

statements appear to be rather isolated, and for the statements

we know the contents of, ambiguous.   As the Third Circuit has




21Besides, these statements, it is important to note that none
of the statements made by non-decisionmakers was ever reported
to human resources or any higher authority. In other words,
there is no evidence that Henderson had any knowledge of those
statements at the time of the termination decision.
                                 37
held proof of stray remarks of this type “is not a sufficient

basis for denying an employer’s motion for summary judgment.”

Warner v. FedEx Ground Package Sys., 129 F. App’x 741, 744 (3d

Cir. 2005).   As these remarks are the only basis upon which this

Court finds Plaintiff could possibly show pretext, this Court

finds they are insufficient.

         viii. Whether the Reference Check May Provide a Basis
               for Pretext

     Eighth, Plaintiff asserts that a reference check made to

Defendants by an outside agency hired by Plaintiff reveals that

Defendant Alfieri 22 thought one of Plaintiff’s weaknesses was

that he was old.   Defendants argue the statement is

inadmissible, irrelevant based on when it was said, and not

supportive of pretext.   So that this statement is considered in

context, the Court quotes the reference check in full.

According to the reference check, Defendant Alfieri is supposed

to have said when asked about Plaintiff’s weaknesses: “‘He’s

old.’   He laughs and said he is kidding because they are the




22Defendants assert the speaker is unknown, as no recording or
transcript was ever produced of this conversation, even though
Plaintiff asserted during his deposition that one was made. No
recording has been produced by either side. It also appears
that Plaintiff thought – based on his deposition – that the
conversation was with Defendant Henderson, not Defendant
Alfieri. However, there is no record evidence to support that
position, and all the record evidence is to the contrary. For
that reason, there is no material dispute of fact as to whether
Alfieri was the speaker.
                                38
same age.   He didn’t have any weaknesses to list.”      (Pl.’s Opp’n

Br. Ex. W.)

     Even though this statement is more direct in its content,

its timing (a month after the termination decision was made) and

the fact that it was said by a non-decisionmaker make it

insufficient to support pretext.       As with the statements

discussed supra, this Court finds this statement is insufficient

to support pretext.   Thus, this Court finds that Plaintiff’s

NJLAD claims for age and disability discrimination and

retaliation fail because Plaintiff has failed to show that

Defendants’ legitimate, non-discriminatory reason for

terminating him was pretextual.

       d. Whether Plaintiff Presents Sufficient Evidence to
          Support the NJLAD Claims for Individual Liability

     Fourth, this Court will determine whether Plaintiff’s NJLAD

claims against Individual Defendants may survive summary

judgment.   As a result of this Court’s decision as to the NJLAD

claims discussed supra, this Court will also dismiss the NJLAD

aiding and abetting claims brought by Plaintiff against

Individual Defendants.

     Generally, only an “employer” may violate the NJLAD, and

“an individual supervisor is not defined as an ‘employer’ under

the LAD.”   Tarr v. Ciasulli, 853 A.2d 921, 928 (N.J. 2004).

Therefore, a supervisor or employee may only be personally


                                  39
liable for aiding and abetting an employer in violating the

NJLAD.   N.J. STAT. ANN. 10:5-12(e).   Because the Court has found

that there have been no violations of the NJLAD in this case, it

must also dismiss all aiding and abetting claims against all

Individual Defendants.   See Galman v. Sysco Food Servs. of Metro

N.Y. LLC, 674 F. App’x 211, 214 n.2 (3d Cir. 2016) (“[S]ince no

violation of the NJLAD occurred, this claim must fail because

there is no one to aid or abet.” (citing Tarr, 853 A.2d at

929)).

         e. Whether Punitive Damages Are Available

     Fifth, this Court will address whether punitive damages are

appropriate in this case.    In light of the fact that all of the

Plaintiff’s other claims have been dismissed, punitive damages

are unavailable.   See Muraveva v. City of Wildwood, No. 17-916

(JBS/JS), 2018 U.S. Dist. LEXIS 212352, at *30 (D.N.J. Dec. 18,

2018) (“A request for punitive damages is ‘similar to a

derivative claim’ and is, therefore, a ‘separate but dependent

claim for relief.’   In re Collins, 233 F.3d 809, 811 (3d Cir.

2000).   Because all of Plaintiff's substantive claims will be

dismissed, there can be no liability for punitive damages and

her claim for punitive damages must be dismissed as well.”);

Sims-Felton v. Hegedus, No. 11-4923 (NLH/AMD), 2013 U.S. Dist.

LEXIS 61183, at *21 n.9 (D.N.J. Apr. 30, 2013) (“Aside from

plaintiff's LMRA § 301/defamation and discrimination claims,

                                 40
plaintiff has asserted ancillary claims for punitive damages and

loss of consortium. Because those claims are derivative of the

claims that are now dismissed, those claims are also

dismissed.”).   Thus, this Court will dismiss Plaintiff’s

punitive damages claims.

                            CONCLUSION

     Based on the foregoing analysis, this Court will grant

Defendants’ Motion for Summary Judgment and will dismiss this

action in its entirety.

     An appropriate Order will be entered.



Date: March 28, 2019                  s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                41
